DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive. 
Examiner respectfully notes the amendments, although clarifying the claim, do not overcome the prior art of record. 
The prior art Sung is directed toward completing an action by performing some functions related to the action locally, and other functions remotely (See at least abstract of Sung). This is essentially what the Applicant is claiming in claim 1, where functions associated with the “compatible information” of an action are performed by the “another apparatus” and returned to the electronic device, where final action completion is performed, based on incorporation of “incompatible information”-which are information to be associated with functions performed by the electronic device, and not with functions performed by the another apparatus.
Sung, for example, teaches [0075]  Routine 250 may be executed, for example, whenever device 50 establishes a connection to the online service, and as such, routine 250 begins in block 252 by determining whether any pending selectively online capable actions exist. If not, routine 250 terminates; however, if any pending actions exist, control passes to block 254 to initiate a FOR loop to process each pending action. [0076] For each such action, block 254 passes control to block 256 to determine whether any context sensitive data is need from the online service in order to complete the action. If so, control passes to block 258 to query the online service and receive the requested context sensitive data. Control then passes to block 260 to complete the action locally (i.e., perform a local completion).
 Regarding the limitation “incompatible information, wherein the incompatible information comprises a portion of the obtained state information which does not contain information defined as the parameter of the process performed by the another apparatus”, Examiner interprets the limitation as information locally processed by the device, such that “the another apparatus” does not process them. Accordingly, Sung teaches at least in [0056], Responsive to receiving the portion of the voice input, offline or local processing of the portion of the voice input is performed on the voice-enabled electronic device (e.g., by modules 64 and 66) to build at least a portion of a voice action based upon some or all of the voice input. In some implementations, online processing may also be initiated for concurrent processing by an online service, e.g., by forwarding digital audio data or text tokens generated by local voice to text processing to the online service; [0062], block 164 may even build a complete voice action object, and effectively perform a local completion, leaving only a remote completion to be performed by the online service or another device once connectivity is restored. Examiner notes the incompatible information is reasonably interpreted as any data used to perform the local completion [0063] Next, block 166 locally persists data associated with the voice action, e.g., by storing the data locally on the device. In some implementations, for example, the data may include a voice action object, including data for some or all of the parameters associated therewith.).
Regarding the identification information (ID) assigned to the obtained state information, Wang teaches, for example, [0048] The method 200 can include mapping the identifier with the device actions data (ACT 206). The device action customization component 114 can arrange the device action data such that the identifier is mapped or linked to each of the plurality of device actions in the corresponding action package 118. For instance, the action package 118, as stored by the data processing system 102, can be identified by the corresponding identifier. For example, the device action customization component 114 can assign to the action package 118 a name including the identifier, or can store the action package 118 in a directory with a name including the identifier. [0051] The method 200 can include identifying a device action based on the identifier and the audio signal (ACT 210). The device action customization component 120 can use the received identifier to identify the corresponding action package 118 among the action packages 118 maintained by (or accessible to) the data processing system 102. The device action customization component 120 can retrieve the query pattern(s) associated with each of the device actions listed in the action package 118. See also [0052] regarding parameters to be performed by the another apparatus, such as “start and destination locations”.  [0057] The client device 104 can also store (e.g., in a corresponding memory) an identifier (e.g., device model ID, application ID, project ID, directory ID, or a combination thereof) associated with an action package defining device actions supported by the client device 104 or the third-party application. 
Further regarding the receiving of a “plan”, in order to avoid misinterpretation and in light of Applicant’s argument, Examiner suggests amending clearly that the “plan” is received from the another apparatus. Examiner suggests amending as follows: “receive a plan from the another apparatus via the communication interface, wherein the plan is generated based on the voice input, the compatible information, and identification information matched with the compatible information”  Examiner further notes no significant limitation is included in the claim to further limit what the “plan” is. Still, Sung teaches receiving a form of a plan or action from the external server/online service as provided above with respect to [0075] and [0076].
Wang further teaches regarding the “plan”, [0038] A third-party application provider or a second-party device provider can generate an action package 118 (e.g., a device action file or a device action script) that specifies device actions supported by a third-party application (or client devices 104 installing the third-party application) or, respectively, client devices 104 (e.g., second-party devices) associated with a device model. The action package 118 can list, for each device action, one or more query patterns to trigger the device action on a client device 104.
Wang teaches processes performed by the data processing system 102/the external server, which includes provision of actions to be performed by a local device: [0050] The method 200 can include receiving the identifier and an audio signal from a client device (ACT 208).  The communications interface 114 can receive, from a client device 104 (e.g., associated with an action package 118), an audio signal and the identifier responsive to a voice-based query from a user of the client device 104. [0051] The method 200 can include identifying a device action based on the identifier and the audio signal (ACT 210).  The device action customization component 120 can use the received identifier to identify the corresponding action package 118 among the action packages 118 maintained by (or accessible to) the data processing system 102. [0052], For instance, the device action customization component 120 can retrieve the device executable action mapped or linked to the device action (identified by the NLP component 124) in the action package 118.  The device action customization component 120 may also identify one or more parameters associated with the device executable command…The device action customization component 120 can attach the identified parameters to the device executable command corresponding to the device action before sending the device executable command to the client device 104.
For at least these reasons, Examiner respectfully maintains the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2016/0351200) in view of Wang et al. (US 2019/0279627)
Claim 1
Sung teaches an electronic apparatus (10 of Fig. 1; [0029] System 10 may be of varying types including a mobile device, a portable electronic device, an embedded device, a desktop computer, a laptop computer, a tablet computer, a wearable device, a workstation, a server, a computing cluster, a blade server, a server farm, or any other data processing system or computing device.) comprising: 
a communication interface (26 of Fig. 1); 
a memory (16 of Fig. 1); a microphone (22 of Fig. 1; [0024], microphone); 
a speaker (24 of Fig. 1; [0025], audio output devices); 
a touch screen display (22 of Fig. 1, [0024], touchscreen incorporated into the display); and 
at least one processor (12 of Fig. 1), wherein the memory stores instructions that, when executed by the at least one processor, cause the at least one processor to: 
in response to receiving a voice input for performing a task via the microphone ([0056], In this implementation, in block 152 at least a portion of a voice input (e.g., a digital audio signal representative of at least a portion of a spoken question or command) is received by a voice-enabled electronic device (e.g., a mobile device coupled to an online service over a wireless network). Responsive to receiving the portion of the voice input, offline or local processing of the portion of the voice input is performed on the voice-enabled electronic device (e.g., by modules 64 and 66) to build at least a portion of a voice action based upon some or all of the voice input.), obtain state information of an executing application ([0035], Voice action module 58 receives voice input directed to the application and coordinates the analysis of the voice input and performance of one or more actions for a user of the voice-enabled device 52. See [0069] and Fig. 7 regarding block 218 and 220- semantic processor and determination of what action is being requested, and values of one or more parameters for the action; See also [0055]), wherein the obtained state information includes: 
compatible information capable of being processed by another apparatus different from the electronic apparatus, wherein the compatible information contains information defined as a parameter of a process performed by the another apparatus ([0051], Such actions in some implementations may be selectively offline capable based upon one or more ambiguities resulting from a voice input, e.g., as a result of one or more parameters for an action being unresolvable strictly based upon data provided in the voice input and/or data available locally on a voice-enabled electronic device. In such instances, context sensitive data may be needed from an online service, e.g., data regarding one or more parameters, and/or data regarding the resolution of ambiguities in a voice input, and completion of such an action may need one or more queries to an online service. In some implementations, a query may incorporate a current location of a voice-enabled electronic device such that location sensitive data may be retrieved for one or more location sensitive parameters associated with an action. Examiner notes this teaches that a query sends compatible information such as a location parameter in the query so that location sensitive data may be retrieved by the online server for the local electronic device), 
incompatible information, wherein the incompatible information comprises a portion of the obtained state information which does not contain information defined as the parameter of the process performed by the another apparatus ([0056], Responsive to receiving the portion of the voice input, offline or local processing of the portion of the voice input is performed on the voice-enabled electronic device (e.g., by modules 64 and 66) to build at least a portion of a voice action based upon some or all of the voice input; [0062], block 164 may even build a complete voice action object, and effectively perform a local completion, leaving only a remote completion to be performed by the online service or another device once connectivity is restored. Examiner notes the incompatible information is reasonably interpreted as any data used to perform the local completion [0063] Next, block 166 locally persists data associated with the voice action, e.g., by storing the data locally on the device. In some implementations, for example, the data may include a voice action object, including data for some or all of the parameters associated therewith.), 
wherein the compatible information and the incompatible information are pieces of information necessary to perform the task at the electronic apparatus (See example disclosed by Sung: [0069] Further, blocks 218 and 220 may in some implementations determine what action is being requested, determine the values of one or more parameters for the action, and even determine when additional data may be needed in order to complete the action. For example, if an action is based in part on a location, such as in the case of a request to make a restaurant reservation, blocks 218 and 220 may determine that a list of restaurants near the current location of the device and their availabilities are needed in order to complete the action. [0071], If block 222 does determine that additional online information is needed, control instead passes to block 226 to attempt to send a query to the online service to request the additional information. See also [0053]); 
transmit the voice input and the identification information matched with the compatible information, to the another apparatus via the communication interface ([0063], Thereafter block 170 communicates with the online service and completes the voice action using the locally persisted data, e.g., by retrieving context sensitive data, by uploading a voice action object or portions thereof to the online service, by synchronizing with the online service or another device, etc. In addition, in some implementations, additional data may be communicated to the online service. [0066] Next, in block 184, digital audio data associated with a first portion of the voice input is streamed both to the online service (if connected) and to the offline voice to text module (streaming voice to text module 64).);  - 69 -DOCKET NO. SAMS13-02484PATENT 
store the incompatible information matched with the identification information in the memory ([0063] Next, block 166 locally persists data associated with the voice action, e.g., by storing the data locally on the device. In some implementations, for example, the data may include a voice action object, including data for some or all of the parameters associated therewith.); 
receive a plan, which is generated based on the voice input and the compatible information, and identification information matched with the compatible information from the another apparatus via the communication interface ([0007] retrieving context sensitive data from the online service; [0034],  In other implementations, an online system need not necessarily handle searching, and may be limited to handling voice-based requests for non-search actions such as setting alarms or reminders, managing lists, initiating communications with other users via phone, text, email, etc., or performing other actions that may be initiated via voice input.  [0035], forwarding voice input to service 54 and receiving responses thereto…In addition, in some implementations, module 62 also handles synchronization with online search service 54, e.g., whenever a response or action affects data maintained for the user in the online search service (e.g., where voice input requests creation of an appointment that is maintained in a cloud-based calendar). [0051], In such instances, context sensitive data may be needed from an online service, e.g., data regarding one or more parameters, and/or data regarding the resolution of ambiguities in a voice input, and completion of such an action may need one or more queries to an online service. In some implementations, a query may incorporate a current location of a voice-enabled electronic device such that location sensitive data may be retrieved for one or more location sensitive parameters associated with an action. Also, in some implementations, a query may retrieve a value for at least one unresolved parameter associated with an action. [0056], Responsive to receiving the portion of the voice input, offline or local processing of the portion of the voice input is performed on the voice-enabled electronic device (e.g., by modules 64 and 66) to build at least a portion of a voice action based upon some or all of the voice input. In some implementations, online processing may also be initiated for concurrent processing by an online service, e.g., by forwarding digital audio data or text tokens generated by local voice to text processing to the online service; [0076] For each such action, block 254 passes control to block 256 to determine whether any context sensitive data is need from the online service in order to complete the action. If so, control passes to block 258 to query the online service and receive the requested context sensitive data. Control then passes to block 260 to complete the action locally (i.e., perform a local completion) and perform client-side rendering to notify the user (e.g., using a card) that the action has been completed.); 
obtain the incompatible information stored in the memory, using the identification information matched with the compatible information; generate action information using the compatible information in the plan and the obtained incompatible information; perform the task based on the action information; ([0051] Examples of selectively offline capable voice actions include but are not limited to actions such as reminder type actions, communication type actions, event type actions, device setting type actions, media control type actions, navigation type actions, etc. Such actions in some implementations may be selectively offline capable based upon one or more ambiguities resulting from a voice input, e.g., as a result of one or more parameters for an action being unresolvable strictly based upon data provided in the voice input and/or data available locally on a voice-enabled electronic device. In such instances, context sensitive data may be needed from an online service, e.g., data regarding one or more parameters, and/or data regarding the resolution of ambiguities in a voice input, and completion of such an action may need one or more queries to an online service. [0056], Responsive to receiving the portion of the voice input, offline or local processing of the portion of the voice input is performed on the voice-enabled electronic device (e.g., by modules 64 and 66) to build at least a portion of a voice action based upon some or all of the voice input. In some implementations, online processing may also be initiated for concurrent processing by an online service, e.g., by forwarding digital audio data or text tokens generated by local voice to text processing to the online service; 260 of Fig. 9; [0076], If so, control passes to block 258 to query the online service and receive the requested context sensitive data. Control then passes to block 260 to complete the action locally (i.e., perform a local completion) and perform client-side rendering to notify the user (e.g., using a card) that the action has been completed. [0007], In some implementations, the offline capable voice action includes at least one parameter that remains unresolved based upon the voice input, and retrieving the context sensitive data from the online service includes retrieving a value for the at least one parameter from the online service.).  
Sung does not explicitly detail the obtained state information includes identification information (ID) assigned to the obtained state information, although one of ordinary skill in the art could reasonably interpret it as any related data associated with voice actions as taught by Sung ([0004], in other instances can only be completed using a connection with an online service, and the persisting of data associated with such actions enables operations such as synchronization with an online service and/or another electronic device, and/or retrieval of context sensitive data from an online service, to be performed after online connectivity has been restored to enable the voice action to thereafter be completed.).
Wang teaches in [0044] FIG. 2 illustrates a flow diagram of an example method 200 to enable voice-based interactions with client (or electronic) devices.  The method 200 can include receiving device action data and a respective identifier (ACT 202).  The method 200 can include storing the device action data in a memory (ACT 204).  The method 200 can include mapping the identifier to the device actions data (ACT 206). The method 200 can include receiving the identifier and an audio signal from a client device (ACT 208).
Wang further teaches processes performed by the data processing system 102/the external server, which includes provision of actions to be performed by a local device: abstract:  a respective identifier for each device action data set; [0050] The method 200 can include receiving the identifier and an audio signal from a client device (ACT 208).  The communications interface 114 can receive, from a client device 104 (e.g., associated with an action package 118), an audio signal and the identifier responsive to a voice-based query from a user of the client device 104. [0051] The method 200 can include identifying a device action based on the identifier and the audio signal (ACT 210).  The device action customization component 120 can use the received identifier to identify the corresponding action package 118 among the action packages 118 maintained by (or accessible to) the data processing system 102. [0052], For instance, the device action customization component 120 can retrieve the device executable action mapped or linked to the device action (identified by the NLP component 124) in the action package 118.  The device action customization component 120 may also identify one or more parameters associated with the device executable command…The device action customization component 120 can attach the identified parameters to the device executable command corresponding to the device action before sending the device executable command to the client device 104.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate identifiers as taught by Wang with the voice recognition system of Sung, because doing so would have provided a way to identify device executable command based on identifier ([0006] of Wang)
Claim 2
Sung in view of Wang further teaches the electronic apparatus of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to: transmit a request for receiving the state information to a software development kit (SDK); and receive the state information as a response to the request, from the SDK ([0025] of Wang The first-party provider or the DVA system can provide one or more software development kits (SDKs) for integration second-party devices or third-party application to allow voice-based user interactions.  The first-party provider can provide separate SDKs for second-party devices and third-party applications.  The SDK(s), when integrated in second-party devices or third-party applications, can provide software tools for activating audio receivers (e.g., a microphone), initiating conversations, initiating communication sessions with the DVA system, sending requests to and receiving responses from the DVA system, parsing responses received from the DVA system, or a combination thereof.  Also, a second-party device provider or a third-party application provider can build an on-device action handler to perform on-device execution of the device executable commands or the application executable commands.).  
Claim 3
Sung in view of Wang further teaches the electronic apparatus of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to: transmit response information and the obtained incompatible information to a SDK of the executed application; and perform the task, via the SDK, based on the action information by using the compatible information and the incompatible information ([0025] of Wang The first-party provider or the DVA system can provide one or more software development kits (SDKs) for integration second-party devices or third-party application to allow voice-based user interactions.  The first-party provider can provide separate SDKs for second-party devices and third-party applications.  The SDK(s), when integrated in second-party devices or third-party applications, can provide software tools for activating audio receivers (e.g., a microphone), initiating conversations, initiating communication sessions with the DVA system, sending requests to and receiving responses from the DVA system, parsing responses received from the DVA system, or a combination thereof.  Also, a second-party device provider or a third-party application provider can build an on-device action handler to perform on-device execution of the device executable commands or the application executable commands.).  
Claim 4
Sung in view of Wang further teaches the electronic apparatus of claim 1, wherein: the compatible information is information capable of being processed using information about the executed application included in the another apparatus, and the incompatible information is information not capable of being processed using the information about the executed application included in the another apparatus ([0051] of Sung, Such actions in some implementations may be selectively offline capable based upon one or more ambiguities resulting from a voice input, e.g., as a result of one or more parameters for an action being unresolvable strictly based upon data provided in the voice input and/or data available locally on a voice-enabled electronic device. In such instances, context sensitive data may be needed from an online service, e.g., data regarding one or more parameters, and/or data regarding the resolution of ambiguities in a voice input, and completion of such an action may need one or more queries to an online service. In some implementations, a query may incorporate a current location of a voice-enabled electronic device such that location sensitive data may be retrieved for one or more location sensitive parameters associated with an action. Also, in some implementations, a query may retrieve a value for at least one unresolved parameter associated with an action. [0053] In the latter instance, however, the text of the reminder may be generated directly from the voice input ("pick up milk"), but other parameters may not be ascertainable locally in all circumstances. [0064] of Wang, FIG. 5 illustrates a flow diagram of an example method 500 of providing content responsive to voice-based interactions for triggering device actions.  The method 500 can include storing, in a memory, device action data (ACT 502).  The method 500 can include mapping an identifier to the device action data (ACT 504).  The method 500 can include receiving the identifier and an audio signal from a client device (ACT 506).  The method 500 can include identifying a device action-command pair based on the identifier and the audio signal (ACT 508).  The method 500 can include identifying a context of a voice-based query associated with the audio signal (ACT 510).  The method 500 can include selecting a digital component based on the context of the voice-based query associated with the audio signal (ACT 512).  The method 500 can include transmitting the digital component and a device executable command corresponding to the device action-command pair to the client device 104 (ACT 514).).  
Claim 5
Sung in view of Wang further teaches the electronic apparatus of claim 1, wherein: the compatible information is information to be necessarily entered to perform the task, and the incompatible information is information to be selectively entered to perform the task (Sung teaches that some information is needed in order to perform the task using online service, and while some information are not required by online service, as some of a task can be performed locally: [0044] of Sung, In other implementations different actions or action domains may be allocated to online and offline functionality; [0049] In the implementations discussed hereinafter, local or offline functionality for implementing a voice-based user interface in a voice-enabled electronic device may attempt to address issues that arise due to the need to handle voice inputs irrespective of connectivity to an online service by attempting to locally handle certain voice actions that can be processed without online connectivity while deferring processing of certain voice actions that cannot be processed without online connectivity. In connection with deferring processing, however, data associated with such actions may also be locally persisted to enable such actions to be automatically completed when online connectivity is re-established. [0050] In particular, in some implementations data associated with a particular category of voice actions referred to herein as "selectively offline capable voice actions" is locally persisted when a voice-enabled electronic device such as a mobile device is offline to enable those actions to be automatically completed when connectivity is re-established for the device. A "selectively offline capable voice action," within the context of the disclosure, may be considered to be a voice action that in one or more instances can be completed offline and with no online connectivity, while in one or more other instances requires connectivity to an online service in order to be completed.).  
Claim 6
Sung in view of Wang further teaches the electronic apparatus of claim 5, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to: in response to at least one of the information to be entered necessarily is missing in the compatible information, receive feedback information for receiving the missing information from a user, from the another apparatus; output the feedback information via at least one of the speaker or the touch screen display; receive a user input including the missing information, via at least one of the microphone or the touch screen display; transmit the user input to the another apparatus via the communication interface; and receive the action information generated based on the voice input, the compatible information, and the user input, via the communication interface ([0040] of Sung, Parser module 68 may also work in conjunction with a dialog manager module 70 that manages a dialog with a user. A dialog, within this context, refers to a set of voice inputs and responses similar to a conversation between two individuals. Module 70 therefore maintains a "state" of a dialog to enable information obtained from a user in a prior voice input to be used when handling subsequent voice inputs. Thus, for example, if a user were to say "remind me to pick up bread," a response could be generated to say "ok, when would you like to be reminded?" so that a subsequent voice input of "after work" would be tied back to the original request to create the reminder. ).  
Claim 7
Sung in view of Wang further teaches the electronic apparatus of claim 6, wherein the user input is a voice input via the microphone or a touch input via the touch screen display ([0070] of Sung, For example, client-side rendering may include displaying the text spoken by the user on a display of the device, altering previously-displayed text based upon an update to the partially-built action resulting from the text token being processed, or other audio and/or visual updates as may be appropriate for the particular device.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS H MAUNG/Primary Examiner, Art Unit 2654